          Case 1:19-cr-00435-GLR Document 30 Filed 03/13/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                    *

           V.                               *                      Cr. No. GLR-19-435

COREY SCOTT, ET AL.                              *

           Defendant                        *
           *
For: COREY SCOTT                        *

                       ADDITIONAL CHARACTER LETTER

     Defendant, Corey Scott, hereby respectfully submits the attached character letter

from his mother, grandmother and sister - submitted in three separate pages, but all one

letter.

                               Respectfully submitted,


                                      _______/s/__________________
                                      Richard Bardos, Of Counsel
                                      Schulman, Hershfield & Gilden, P.A.
                                      1 East Pratt Street, 9th Floor
                                      Baltimore, Maryland 21202
                                      (410) 332 0850


                             CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 13th of March, 2020, a copy of the foregoing
Character Letter was served, via ECF to: Office of the United States Attorney, 36 South
Charles Street, Fourth Floor, Baltimore, Maryland 21201.

                               _____/s/______________________
                               Richard Bardos




                                             1
